Citation Nr: 0116427	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  94-39 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
residuals of a right eye injury, including a tear in the 
choroid and mydriasis due to a tear in the iris sphincter.

2.  Entitlement to an evaluation greater than 10 percent for 
residuals of a fracture of the right zygomatic arch and 
laceration of the right eyelid.

3.  Entitlement to a compensable evaluation for residuals of 
a laceration of the left lip.

4.  Entitlement to a compensable evaluation for residuals of 
a laceration of the left cheek.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for sinusitis.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active duty for training from October 1988 to 
February 1989 and active duty from April 1989 to January 
1992.

This case comes to the Board of Veterans' Appeals (Board), in 
part, from a September 1992 RO decision that granted service 
connection for residuals of a fracture of the right zygomatic 
arch and laceration of the right eyelid, residuals of a right 
eye injury, residuals of a laceration of the left lip, and 
residuals of a laceration of the left cheek.  The decision 
assigned a 10 percent evaluation for residuals of the 
fracture of the right zygomatic arch and laceration of the 
right eyelid, and assigned noncompensable evaluations for the 
other disabilities.  The RO decision denied service 
connection for a right knee disorder, tinnitus, and 
sinusitis.  A January 1995 rating decision increased to 10 
percent the evaluation for residuals of a right eye injury.

In December 1996, the Board remanded the above claims.


FINDINGS OF FACT

1.  Residuals of a right eye injury are manifested by a tear 
in the choroid and persistent mydriasis due to a tear in the 
iris sphincter, but visual fields are within normal limits.

2.  The only residual of a fracture of the right zygomatic 
arch and laceration of the right lower eyelid is a palpable 
bony deformity, but it is not disfiguring and causes no 
functional impairment.

3.  Residuals of a laceration of the left lip are manifested 
by a barely perceptible scar that is neither painful nor 
disfiguring.

4.  There are no residuals of a laceration of the left cheek.

5.  A right knee injury during service is not shown, and the 
veteran does not currently have a chronic right knee 
disability.

6.  Tinnitus was first reported after service and hearing 
loss is not shown in service or since.

7.  Chronic sinusitis is shown in service and since.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for residuals of a right eye injury, including a tear in the 
choroid and mydriasis due to a tear in the iris sphincter, 
are not met.  38 U.S.C.A. § 1155 (West 1991 & Supp.); 
38 C.F.R. § 4.84a, Diagnostic Code (DC) 6080 (2000).

2.  The criteria for an evaluation greater than 10 percent 
for residuals of a fracture of the right zygomatic arch and 
laceration of the right eyelid are not met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.118, DC 7800, 
7803, 7804 (2000).

3.  The criteria for a compensable evaluation for residuals 
of a laceration of the left lip are not met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp.); 38 C.F.R. § 4.118, DC 7800, 7803, 
7804 (2000).

4.  The criteria for a compensable evaluation for residuals 
of a laceration of the left cheek are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, DC 7800, 7803, 7804 
(2000).

5.  Claimed residuals of a right knee injury were not 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

6.  Tinnitus was not incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).

7.  Sinusitis was incurred in service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records include one dated in 
April 1989 where he complained of nasal congestion, a sore 
throat, wheezing, and a productive cough.  The maxillary 
sinuses were tender to palpation bilaterally.  The assessment 
was probable bronchitis and possible maxillary sinusitis.

On a November 1989 service medical record, the veteran 
reported a productive cough and nasal congestion.  Findings 
on examination included scarring of the tympanic membranes 
bilaterally.  The diagnosis was upper respiratory infection.
In June 1991, the veteran underwent audiometric testing.  His 
hearing was within normal limits, hearing protection had been 
issued, and he did not report tinnitus.

Several service medical records, dated in August and 
September 1991, showed that the veteran sustained multiple 
injuries in a fight.  There was a laceration near the left 
corner of the mouth that communicated with a second 
laceration in the left cheek 11/2 cm distant.  In addition, 
there was a right eye injury manifested by complaints of 
blurred vision and a laceration of the lower lid.  
Examination of the right eye revealed an area of 
subconjunctival hemorrhage, a corneal abrasion, an iris 
sphincter tear that precluded reaction by the eye to light, 
and a small peripapillary choroidal rupture.  Intraocular 
pressures were 17 bilaterally.  Visual acuity was 20/100 
right and 20/50 left the night of the fight but was 20/40 
right and 20/25 left the next day.  A photograph was made of 
the retina and optic disk.  Computerized tomography revealed 
a minimal nondisplaced fracture of the right zygomatic arch.  
The scan also showed minimal mucoperiosteal thickening of the 
inferior aspect of both maxillary sinuses as well as minimal 
ethmoid disease.

At a January 1992 separation examination, the veteran gave a 
history of bronchitis, a left knee injury, and the right eye 
injury, but he did not report tinnitus, sinusitis, or a right 
knee disorder, nor did he indicate that the left lip and 
cheek lacerations had been symptomatic.  The examiner noted 
on clinical evaluation of the veteran's lower extremities 
that "Brittain's test" was positive for bilateral 
retropatellar pain syndrome/patellofemoral pain syndrome.

In January 1992, the veteran filed his service-connection 
claims.

At April 1992 VA audiometric testing, the veteran reported 
periodic, high-pitched tinnitus on the right that did not 
interfere with his daily activities.  Hearing was within 
normal limits and speech discrimination was 100 percent 
bilaterally.

At a May 1992 VA eye examination, the history of the right 
eye injury was noted.  Extraocular mucle movements were 
normal.  Uncorrected visual acuity was 20/40 right and 20/25 
left for distance, and J1 bilaterally for near.  (J1 refers 
to the Jaeger type test.  A card bearing ordinary printer's 
type in seven different sizes is used to test near vision.  
J1 is approximately equal to 20/20.)  With correction, visual 
acuity was 20/25 +2 right and 20/20 left for distance, and J1 
bilaterally for near.  Amsler's charts showed no defects of 
the central visual field.  Intraocular pressures were 18 mm 
in the right eye and 17 mm in the left.  Examination of the 
right pupil showed posttraumatic mydriasis, but no afferent 
defect.  The right cornea did not stain and it, as well as 
the iris, the anterior chamber, and the lens were normal by 
slit lamp examination.  Examination of the fundus showed a 
choroidal nevus, about 1/4-disk diameter in size, near the 
inferior temporal aspect of the right optic disk.  There was 
some atrophy of retinal pigment epithelium in the same area.  
The cup-to-disk ratio was about 0.3 right and 0.1 left.  The 
assessment was status post blunt trauma to the right eye, a 
peripapillary choroidal rupture with retinal pigment 
epithelium atrophy, posttraumatic mydriasis, bilateral myopic 
astigmatism, and asymmetric cup-to-disk ratios.  Visual 
fields tests were conducted later in May but were not 
reviewed for the examination report.

At a May 1992 VA examination, the examiner noted the fracture 
of the right zygomatic arch and junction of the anterolateral 
wall of the right maxillary sinus, as well as repaired 
lacerations of the right lower eyelid, left cheek, and left 
mouth.  The veteran complained of pain when chewing, related 
to the left mouth and cheek lacerations, and pain in the 
right eye when he closed it.  There was no adherence 
herniation, no keloid formation, no inflammation, and no 
swelling at any of the laceration sites.  There were no 
residuals of the left cheek laceration.  The left mouth 
laceration resulted in a small dimple and slight deviation of 
the mouth to the left when he smiled.  A bony deformity was 
noted on palpation of the right zygomatic arch.  Photographs 
were taken and are included in the file.

The September 1992 RO decision granted service connection for 
residuals of a fracture of the right zygomatic arch with 
laceration of the right eyelid, residuals of a right eye 
injury, residuals of a laceration of the left lip, and 
residuals of a laceration of the left cheek, and denied 
service connection for several disorders including a 
bilateral knee disorder, residuals of bilateral foot 
injuries, bronchitis, sinusitis, and tinnitus.  The decision 
assigned a 10 percent evaluation for residuals of the 
fracture of the right zygomatic arch with laceration of the 
right eyelid, and noncompensable evaluations for the other 
service-connected disabilities.

An October 1992 outpatient treatment record by the VA eye 
clinic reflected history from the veteran of three episodes 
of complete blacking out of vision of the right eye.  Each 
episode lasted about fifteen minutes and then vision 
gradually returned.  Uncorrected visual acuity was 20/40 -1 
bilaterally; by pinhole, it was 20/30 -1 right and 20/30 
left.  The right pupil was 5 mm, and irregular, and the left 
was 3 mm.  The examiner noted the asymmetric cup-to-disk 
ratios seen at the May examination, and angle recession on 
the right, but found intraocular pressures to be 12 
bilaterally.

March 1993 VA sinus X rays showed increased density in the 
left ethmoid sinus consistent with inflammatory changes.

The veteran was seen at the VA eye clinic in April 1993.  The 
examiner noted that December 1992 visual fields tests raised 
the possibility of an early blind spot in the right eye, 
though intraocular pressures were currently 16 bilaterally.  
The examiner reported that, except for possible early visual 
fields changes, symptoms and the examination were unchanged.  
He recorded that the history of a blackout of visual acuity 
in the right eye was possibly organic versus functional.

On an October 1993 VA treatment record, the veteran said his 
right knee was injured, though he did not say when, and 
complained that it locked.  There was pain at the lateral 
joint line, and medial-lateral instability, but there was no 
effusion, and drawer and pivot-shift signs were negative.  
The examiner noted that the history suggested a right lateral 
meniscal lesion.

The veteran was seen at the VA eye clinic in October 1993 and 
the examiner noted that his condition, including the 
peripapillary choroidal rupture, was stable.

At a November 1993 hearing, the veteran testified that he 
occasionally had problems with vision in the right eye, that 
his vision sometimes "blacked out" for five or ten minutes, 
and that he occasionally had pain in the eye.  He also 
testified about a left knee injury, which was documented in 
service medical records, but did not recall an injury to the 
right knee and said he did not know what happened to it.  He 
said he reported to VA doctors that his knee gave way and he 
fell.  He said he was exposed to noise in service, artillery 
firing, and was told by doctors in service that his eardrums 
were scarred.  He contended that tinnitus resulted from the 
scarring of his eardrums.  He said his claim for sinusitis 
was based on six or seven episodes of it in service, and that 
it worsened after the August 1991 fracture of the right 
zygomatic arch.  He said the laceration of the left cheek was 
painful when he chewed food, and that the skin split open in 
cold weather.

After a July 1994 decision by the hearing officer, a January 
1995 RO decision granted service connection for degenerative 
joint disease of the left knee and for bronchitis, and 
assigned 10 percent evaluations for each disability, granted 
service connection for residuals of bilateral foot fractures, 
and assigned a noncompensable evaluation, and increased to 10 
percent the evaluation assigned for residuals of a right eye 
injury with choroidal rupture.

In the December 1996 decision, the Board denied service 
connection for several disorders, including bilateral 
tympanic membrane scarring, and remanded the case for further 
development of the evidence.  Pursuant to the remand, the RO 
queried the veteran regarding postservice treatment.  In 
response, the veteran submitted duplicates of many service 
medical records, records of treatment for unrelated 
disorders, and records and examination reports from the Army 
Reserve.

Evidence the veteran submitted pursuant to the Board remand 
included a May 1988 Army Reserve entrance examination that 
noted scarring of the tympanic membranes bilaterally.  Visual 
acuity then was 20/25 right and 20/20 left.

Personnel records from his Reserve unit revealed that, in 
June 1996, during a training exercise, the veteran fell and 
struck his right knee on a rock.  However, he did not submit 
related treatment records.

In a February 1997 statement, the veteran contended that, 
during active duty in Germany, he was exiting a self-
propelled Howitzer, slipped, and struck his right knee.  He 
said the knee swelled, he was sent to the hospital, and was 
told it was damaged.  (Service medical records do not reflect 
such an injury to the right knee, but March 1990 medical 
records do show such an injury, occurring precisely in the 
manner described, to the left knee.  The July 1994 hearing 
officer decision granted service connection for degenerative 
joint disease of the left knee as a residual of that left 
knee injury in service.)  He said he also injured his right 
knee in June 1996 while dismounting from a truck during Army 
Reserve training.  Then, later that same day, he reinjured it 
when he fell while running in the dark.  He said he had 
enclosed treatment records relating to that right knee 
injury, but no such records were received with the statement.

At an April 1997 periodic examination for the Army Reserve, 
the veteran's right pupil was dilated due to trauma, but 
vision was normal with glasses.  There was a scar of the left 
eyebrow, but scars of the right lower eyelid, the left mouth, 
and the left cheek, were not noted.  There was slight 
scarring of the right tympanic membrane status post 
tympanocentesis for serous otitis media.

At an August 1997 VA examination of his knees, the veteran 
reported that his right knee had recently begun to hurt.  
There was no swelling and McMurray's sign was negative.  
Range of motion was from 0 to 90 degrees, but with a cracking 
sound on flexion.  X rays of the knees were normal.  
Diagnoses included possible degenerative joint disease of the 
right knee.

At an August 1999 VA eye examination, the veteran reported 
occasional discomfort in the right eye, opined that vision 
was not as good as in the left, and said he was troubled by 
glare.  The examiner noted the history of right eye trauma 
that resulted in tears in the iris sphincter and the choroid.  
He said there was no other significant history as the veteran 
had not been seen in the eye clinic for several years.  
External examination showed normal extraocular muscle balance 
and function.  Uncorrected visual acuity was 20/30 +1 right 
and 20/25 left; with correction, visual acuity was 20/25 +3 
right and 20/20 -2 left.  Intraocular pressures were 18 right 
and 19 left.  The right pupil was about 5 mm and irregular 
and the left was 2 mm and regular, but both pupils reacted to 
light directly and consensually.  Slit lamp examination of 
the right eye showed an inferior tear of the iris sphincter, 
but the cornea and anterior chamber were unremarkable and the 
lens was clear.  Examination of the fundus of the right eye 
showed a choroidal tear inferior to the optic disk margin 
extending from four to eight o'clock, but the macula, the 
retina, and the optic disk were within normal limits.  
Goldman visual fields were full and normal bilaterally.  The 
impression was a tear of the choroid, just inferior to the 
optic disk of the right eye, unchanged from prior 
examinations and photographs, and a tear of the iris 
sphincter, also unchanged from prior examinations.  The 
examiner concluded that, in addition to the aforementioned 
tears, residuals of the right eye injury included a slight 
decrease in visual acuity and a problem with glare because, 
although the pupil reacted to light, there was permanent 
mydriasis from the iris sphincter tear.  He said the injury 
and residuals did not explain the discomfort the veteran 
reported and thought that might be due to sinusitis which the 
veteran also said he had.

At an August 1999 VA orthopedic examination, the veteran 
described the left knee injury he sustained in service while 
dismounting a self-propelled Howitzer, but he did not report 
an injury to the right knee.  He complained of pain and a 
sensation of instability in the left knee and said that his 
right knee occasionally "cracked" but was "pretty good."  
Gait was normal, without antalgia, and he could stand on toes 
and heels and do a partial knee bend and rise.  The 
circumference of the left thigh was 1/2 inch less than that of 
the right.  The examiner noted that range of motion of the 
right knee, from 0 to 140 degrees, was normal.  Right 
patellar tracking was normal but with slight crepitus during 
passive motion.  There was no opening of the right knee with 
varus or valgus stress at either 0 degrees or at 30 degrees 
of flexion.  Anterior and posterior drawer signs were 
negative on the right, Lachman's and McMurray's signs were 
absent, and there was no unusual rotation of the tibia.  
August 1997 X rays of the right knee were normal.  (The 
examiner referred to a service medical record of March 1990 X 
rays that purported to be of the right knee, but the 
consultation sheet requested X rays of the left knee, and it 
was the left knee that had been injured at that time, so it 
is not clear which knee was actually studied.)  Diagnoses 
included normal examination of the right knee.  The examiner 
commented that, in his opinion, there was no disability of 
the right knee and no right knee abnormalities that could be 
attributed to the veteran's active service.

At a January 2000 VA examination of scars, the veteran 
reported the fight he had in 1991 that resulted in the right 
eye injury, a laceration of the left eyebrow, and a 
laceration of the left corner of the mouth.  The examiner 
said no scars were reported or observed near the right eye, 
and the lacerations of the left eyebrow and left corner of 
the mouth were repaired with good result.  The veteran had no 
complaints with regard to either scar.  The 8 mm left eyebrow 
scar was not tender, but a 2 cm curvilinear scar at the left 
"modiolus" was mildly tender to palpation.  The two scars 
were smooth, nonadherent, neither inflamed nor edematous, and 
not ulcerative.  There was no loss of underlying tissue and 
no keloid formation, so the two scars were neither depressed 
nor raised.  Both scars were very mildly hypopigmented 
relative to adjacent skin, but there was no significant 
disfigurement secondary to either scar.  (Records the veteran 
submitted pursuant to the December 1996 Board remand included 
a January 1995 record from his employer indicating that he 
sustained a left eyebrow laceration at work.)

Analysis

The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Increased-rating claims

When rating a veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  That is particularly 
relevant in cases such as this where the veteran has appealed 
the initial evaluation assigned upon the grant of service 
connection.  In such a case, different evaluations may be 
assigned, based on the facts found, for different periods of 
time since the grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Evaluation greater than 10 percent for residuals, including 
mydriasis and tears in the choroid and the iris sphincter, of 
a right eye injury

The veteran sustained an injury to the right eye in 1991 that 
was initially manifested by blurred vision, an area of 
subconjunctival hemorrhage, a corneal abrasion, an iris 
sphincter tear that precluded reaction by the eye to light, 
and a small peripapillary choroidal rupture.  Visual acuity 
was 20/100 right and 20/50 left immediately after the injury, 
but was 20/40 right and 20/25 left the next day.  By the time 
of a May 1992 VA examination, there was no evidence of 
subconjunctival hemorrhage or corneal abrasion.  Visual 
acuity continued to improve, but 1992 visual fields tests 
suggested an early blind spot in the right eye, and mydriasis 
persisted.  By the time of an August 1999 VA eye examination, 
the veteran's first visit to the eye clinic for many years, 
mydriasis was still evident though the pupil reacted to 
light.  Visual acuity was 20/25 +3 right and 20/20 -2 left, 
and visual fields were within normal limits.  We note that 
the veteran's visual acuity, on his May 1988 Army Reserve 
entrance examination, was 20/25 right and 20/20 left.

Service connection is in effect for residuals of a right eye 
injury and a 10 percent evaluation has been assigned pursuant 
to DC 6099-6080, impairment of field of vision, and has been 
in effect since the date of the claim.  The veteran contends 
that the assigned evaluation does not accurately reflect the 
severity of his disability.

Under the applicable rating criteria, a noncompensable 
evaluation is warranted where, as here, visual acuity in each 
eye is better than 20/40.  See 38 C.F.R. § 4.84a, Table V, 
Ratings for Central Visual Acuity Impairment.  Any impairment 
of visual fields, suggested by 1992 tests, has resolved, and 
the veteran's visual fields are now within normal limits.  
Accordingly, a compensable evaluation pursuant to DC 6080, or 
any other pertinent diagnostic code, is not warranted.

In sum, the residuals of the veteran's 1991 right eye injury 
consist of a tear in the choroid and persistent mydriasis due 
to a tear in the iris sphincter.  These residuals do not 
warrant an evaluation greater than 10 percent.

Evaluation greater than 10 percent for residuals of a 
fracture of the right zygomatic arch and laceration of the 
right eyelid

The veteran sustained a fracture of the right zygomatic arch 
and a laceration of the right lower eyelid in 1991.  
Photographs taken at a May 1992 VA examination fail to 
disclose a disfiguring scar or a bony abnormality of the 
zygomatic arch.  A scar of the right lower eyelid was not 
reported or noted at the veteran's April 1997 periodic 
examination for the Army Reserve nor was such a scar reported 
or noted at his January 2000 VA examination.  At the latter 
examination, a bony abnormality of the right zygomatic arch 
was detectable only by palpation.

Service connection is in effect for residuals of a fracture 
of the right zygomatic arch and a laceration of the right 
lower eyelid.  A 10 percent evaluation has been assigned 
pursuant to DC 5296-7800 (DC 5296 loss of part of the skull, 
and DC 7800, disfiguring scars of the head, face, and neck).

In fact, there has been no loss of skull and there is no 
discernible scar of the right lower eyelid.  At the January 
2000 VA examination, a scar was not reported or observed.  A 
scar so faint does not meet the criteria for a compensable 
evaluation pursuant to DC 7800 for disfiguring scars, nor 
does it meet the criteria of DC 7803 for poorly nourished 
scars with repeated ulceration, or those of DC 7804 for scars 
that are tender and painful on objective demonstration.  In 
addition, disability of the musculoskeletal system is the 
inability, due to damage to parts of the system, to perform 
the normal working movements of the body.  38 C.F.R. § 4.40.  
The bony abnormality of the right zygomatic arch, detectable 
only by palpation, does not interfere with the normal working 
movements of the veteran's body.  In view of the foregoing, 
an evaluation greater than 10 percent is not warranted for 
residuals of a fracture of the right zygomatic arch and a 
laceration of the right lower eyelid.

Compensable evaluation for residuals of a laceration of the 
left lip

The veteran sustained a laceration to the left corner of his 
mouth in August 1991.  The resulting scar can barely be seen 
in photographs taken at a May 1992 VA examination.  At his 
November 1993 hearing, the veteran contended that he 
experienced pain when chewing which he attributed, in part, 
to that injury.  However, the scar from the laceration to the 
left corner of his mouth was not noted at his April 1997 
periodic examination for the Army Reserve.  Moreover, at the 
January 2000 VA examination, he had no complaint with regard 
to the scar, it was not noted to be painful, and it was 
smooth, nonadherent, neither inflamed nor edematous, and not 
ulcerative.  It was very mildly hypopigmented relative to 
adjacent skin, but there was no significant disfigurement 
secondary to it.  Such a scar does not meet the criteria for 
a compensable evaluation pursuant to DC 7800 for disfiguring 
scars, DC 7803 for poorly nourished scars with repeated 
ulceration, or DC 7804 for scars that are tender and painful 
on objective demonstration.

Compensable evaluation for residuals of a laceration of the 
left cheek

The veteran also sustained a laceration to the left cheek in 
August 1991, but the resulting scar is not clearly seen in 
the May 1992 VA photographs.  Again, at his November 1993 
hearing, the veteran contended that the left cheek laceration 
caused pain when chewing.  However, the scar was not noted at 
his April 1997 periodic examination for the Army Reserve.  At 
the January 2000 VA examination, not only had the veteran no 
complaint with regard to the scar, he identified a left 
eyebrow scar he received in a 1995 work-related injury as the 
service-connected scar.  From the foregoing, it is clear that 
the left cheek scar does not meet the criteria for a 
compensable evaluation pursuant to DC 7800 for disfiguring 
scars, DC 7803 for poorly nourished scars with repeated 
ulceration, or DC 7804 for scars that are tender and painful 
on objective demonstration.

Service-connection claims

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for a right knee disorder

The veteran's service medical records do not show injury to 
or treatment for his right knee.  In October 1993, nearly two 
years after separation from service, he reported a right knee 
injury, but not the date thereof, and complained of right 
knee pain that suggested a meniscal lesion.  However, at the 
November 1993 hearing, when asked about the source of a right 
knee disability, the veteran said he did not recall a right 
knee injury and did not know how or when he incurred the 
claimed right knee disability.  In a February 1997 statement, 
he claimed to have sustained an injury to the right knee upon 
dismounting from a self-propelled Howitzer.  His service 
medical records, however, show that he sustained a left, not 
a right, knee injury in just that fashion in March 1990, and 
service connection has been granted for residuals of that 
left knee injury.  More importantly, the right knee was 
normal by examination and X ray at an August 1999 VA 
examination and the examiner opined that the veteran had no 
right knee disability and no right knee abnormality 
attributable to his active service.  Service connection is 
granted, not for disease or injury incurred in service, but 
for disability resulting from disease or injury in service.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, there is 
no medical evidence of current disability, so service 
connection is not warranted.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Service connection for tinnitus

The veteran contends that scarring of his tympanic membranes 
caused tinnitus.  First, as a layman, (i.e., a person without 
medical training or expertise) he is not competent to offer 
an opinion concerning medical etiology or diagnosis.  Heuer 
v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Second, there is no medical evidence 
relating scarred tympanic membranes to tinnitus generally or 
in his particular case.  Third, according to an April 1997 
examination by the Army Reserve, his tympanic membranes were 
scarred as a result of tympanocentesis for serous otitis 
media, and the veteran's medical records do not show that he 
underwent such a procedure in service.  Fourth, his May 1988 
Army Reserve entrance examination shows that his tympanic 
membranes were scarred before he ever entered service.  
Fifth, he did not report tinnitus at June 1991 audiometric 
testing or at his January 1992 separation examination.  
Finally, he first reported tinnitus at an April 1992 VA 
audiometric examination when his hearing was within normal 
limits and speech discrimination scores were 100 percent.  In 
view of the foregoing, we are constrained to find that 
tinnitus was not incurred in service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Service connection for sinusitis

At his November 1993 hearing, the veteran testified that he 
had six or seven bouts of sinusitis in service.  In fact, his 
service medical records show several episodes of bronchitis, 
for which service connection has been granted, but only one 
record, dated in April 1989, shows tenderness over the 
maxillary sinuses and a diagnosis of "possible" sinusitis.  
However, computerized tomography, conducted in connection 
with the facial injuries he sustained in August 1991, showed 
ethmoid disease and mucoperiosteal thickening of the inferior 
aspect of both maxillary sinuses.  Further, March 1993 VA X 
rays showed increased density in the left ethmoid sinus 
consistent with an inflammatory process.  Finally, at the 
August 1999 VA eye examination, the veteran complained of 
discomfort which, according to the examiner, was not 
explained by the condition of his right eye, and the examiner 
speculated that the discomfort was due to sinusitis the 
veteran claimed to have.

In view of the foregoing, as well as the provisions of 
38 U.S.C.A. § 5107(b), we find the evidence for and against 
the claim for service connection for sinusitis to be in 
approximate equipoise.  Accordingly, service connection is 
warranted.


ORDER

Entitlement to an evaluation greater than 10 percent for 
residuals of a right eye injury, including a tear in the 
choroid and mydriasis due to a tear in the iris sphincter, is 
denied.

Entitlement to an evaluation greater than 10 percent for 
residuals of a fracture of the right zygomatic arch and 
laceration of the right eyelid is denied.

Entitlement to a compensable evaluation for residuals of a 
laceration of the left lip is denied.

Entitlement to a compensable evaluation for residuals of a 
laceration of the left cheek is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for tinnitus is denied

Entitlement to service connection for sinusitis is granted.




		
	R.E. Smith
	Acting Member, Board of Veterans' Appeals



 

